Citation Nr: 0403991	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-18 266	)	DATE
	)
	)


THE ISSUE


Whether a June 11, 2002, Board of Veterans' Appeals (Board) 
decision, which reopened and denied a claim of entitlement to 
service connection for gastrointestinal disorder, variously 
diagnosed, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).    


REPRESENTATION

Moving party represented by:  Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran had active service from June 1979 to June 1983. 

This matter is currently before the Board on motion by the 
veteran as to CUE in a June 11, 2002, Board decision.  

In his motion, the veteran claims CUE in the October 1983 
rating decision, which originally denied service connection 
for a gastrointestinal disorder.  However, it may that a CUE 
claim cannot be raised as to the October 1983 final RO 
decision because it was "subsumed" by the Board's June 2002 
decision.  Manning v. Principi, 16 Vet. App. 534 (2002), 
aff'd 2004 U.S. App. LEXIS 1551 (Fed. Cir., January 7, 2004).  
This claim is referred to the RO for appropriate action.


FINDING OF FACT

The Board's June 11, 2002, decision, which reopened and 
denied a claim of entitlement to service connection for 
gastrointestinal disorder, variously diagnosed, was 
consistent with and supported by the evidence of record and 
the existing legal authority.


CONCLUSION OF LAW

The June 11, 2002, Board decision was not clearly and 
unmistakably erroneous in denying service connection for a 
gastrointestinal disorder, variously diagnosed.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. § 20.1400 et. seq. (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that he is entitled to service 
connection for a gastrointestinal disorder.  He claims that 
medical evidence of record in June 2002 supported a grant of 
service connection.  He intimates that the Board did not 
properly weigh the evidence and that, therefore, the June 
2002 Board decision was clearly and unmistakably erroneous.

In a motion dated in October 2002, the veteran enumerated the 
purported clear and unmistakable errors committed in the June 
2002 Board decision.  The veteran claimed that 1) the Board 
committed error by referring to the erroneous October 1983 
rating decision 2) the Board committed a procedural error by 
finalizing the October 1983 rating action 3) the Board was 
prejudicial in selecting the word "desire" when reporting 
the fact that an examination was not conducted at his 
separation from service because this infers that he had an 
option 4) the Board failed to assess the clinical records 
correctly by its findings that there was not a chronic 
disability manifested during service and the inservice 
symptoms were acute, transitory and resolved without 
residuals 5) the Board failed to assess the medical opinions 
and diagnoses correctly, specifically, by not accepting 
medical evidence at face value and by not assigning maximum 
probative value to medical opinions of record.

Laws and regulations

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  

The motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.

38 C.F.R. § 20.1404(b).

The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.  
38 C.F.R. § 20.1400.  38 C.F.R. § 20.1403 relates to what 
constitutes CUE and what does not, and provides as follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed 

(1) General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error. 

(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.



Factual Background

The facts are briefly summarized.  The service medical 
records relate that the veteran received medical care on 
three occasions for abdominal problems including 
constipation, abdominal pain and possible gastritis.  An 
examination was not conducted at separation.  

There was no stomach disorder found at an August 1983 
Department of Veterans Affairs (VA) examination.  An October 
1983 rating action denied service connection for a stomach 
condition.  The regional office (RO) determined that since 
there was no evidence of a current stomach disorder the 
inservice stomach problems were acute, transitory and 
resolved without residuals.  He did not perfect a timely 
appeal.  

In October 1996, the veteran applied to reopen his claim for 
a gastrointestinal disorder.  He submitted private medical 
records showing that he began to complain of abdominal pain 
in 1991 and was diagnosed with a gastrointestinal disability 
in 1994.  Thereafter, diagnoses included gastroenteritis, 
diverticulosis and irritable bowel syndrome.  In an April 
1997 statement, a private physician concluded that, based on 
review of some of the veteran's medical reports, the 
diagnoses since 1981 were irritable bowel syndrome.  A VHA 
medical specialist in April 2002 provided a detailed medical 
report regarding the etiology of the gastrointestinal 
disorder.  The specialist concluded that that it was not as 
likely as not that the current gastrointestinal disorder was 
etiologically related to military service.  The Board 
concluded that the inservice complaints were manifestations 
of a disability that was shown to have been acute and 
transitory, which resolved without residuals.  Further, a 
gastrointestinal disorder was not shown until several years 
after service and was not shown to be etiological related to 
military service. 

Analysis

The record does not support the allegations of CUE in the 
Board's June 11, 2002, decision.  The veteran claimed that 
the Board committed error by referring to the erroneous 
October 1983 rating decision.  Further, the Board committed a 
procedural error by finalizing the October 1983 rating 
action.  However, the Board was simply recording the 
procedural history and the legal conclusion was appropriate.  
The RO denied service connection for a stomach condition in 
an October 1983 rating decision.  It informed the veteran of 
this action by letter in October 1983.  The veteran did not 
file a notice of disagreement with this rating decision.  
Consequently, that action became final.  See 38 U.S.C.A. 
§ 7105.  Therefore, that decision can be revised only upon a 
showing that there was clear and unmistakable error or upon 
presentation of new and material evidence.  38 U.S.C.A. §§ 
5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 3.156(a); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  A review of the record 
shows that the statutory and regulatory provisions in 
existence at that time (essentially the same as now) were 
correctly applied.  Moreover, broad-brush allegations of 
"failure to follow the regulations" or "failure to give 
due process", or any other general, non-specific claim of 
error cannot be considered valid CUE claims.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  

The veteran claimed that the Board was "prejudicial" in 
selecting the word "desire" when reporting the fact that an 
examination was not conducted at his separation from service 
because this implies that he had an option.  The Board finds 
that the word "desire" was taken directly from the May 6, 
1983, Form 150.  Even if the veteran might disagree with the 
terminology used to relate that a separation examination was 
not conducted, this was consistent the information available 
to the Board.  Regardless, any error in reciting whether the 
veteran had a choice of undergoing an examination at 
separation would not compel a conclusion that it is 
absolutely clear that service connection for a chronic 
gastrointestinal disability should have been granted.  There 
was no undebatable error of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made. 

The veteran claimed that the Board failed to assess the 
clinical records correctly by its findings that there was not 
a chronic disability manifested during service and the 
inservice symptoms were acute, transitory and resolved 
without residuals; and that the Board failed to assess the 
medical opinions and diagnoses correctly, specifically, by 
not accepting medical evidence at face value and by not 
assigning maximum probative value to medical opinions of 
record.  This argument concerns the weight given to the 
medical evidence then of record.  Essentially, the veteran is 
in disagreement with how the facts were evaluated, which is 
not a basis for a valid claim of error.  Claims for findings 
of CUE in prior decisions must be raised with specificity.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996). 

In conclusion, the veteran's allegations of CUE do not reveal 
any specific error of fact or law in the June 11, 2002, Board 
decision.  Thus, in absence of the specific type of error 
required under 38 C.F.R. § 20.1404(b), the motion must be 
denied.


ORDER

The June 11, 2002, Board decision, which reopened and denied 
a claim of entitlement to service connection for 
gastrointestinal disorder, variously diagnosed, may not be 
revised or reversed on the grounds of CUE.  The motion is 
denied.





                       
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



